Exhibit 99.1 Unaudited Pro Forma Condensed Combined Financial Information As used in this unaudited condensed combined financial information, “Nexstar” refers to Nexstar Media Group, Inc. (formerly Nexstar Broadcasting Group, Inc.) and its consolidated subsidiaries; “Nexstar Broadcasting” refers to Nexstar Broadcasting, Inc., a wholly owned subsidiary of Nexstar; “Nexstar Escrow” refers to Nexstar Escrow Corporation, a wholly owned subsidiary of Nexstar; “Mission” refers to Mission Broadcasting, Inc., a consolidated variable interest entity, and the “Company” refers to Nexstar, Mission and other consolidated variable interests entities, and all references to “we”, “our”, “ours”, and “us” refer to Nexstar.
